PER CURIAM.
Appellant was convicted of conspiracy to traffic in cocaine in excess of 400 grams and sentenced to fifteen years in prison and ten years’ probation.
The state has conceded that appellant’s motion for judgment of acquittal should have been granted because there is no evidence in the record of any conspiracy to traffic in cocaine. The only evidence is that the entire scenario involved a rip-off by selling the intended victim a substance which was flour. Accordingly, the conviction of conspiracy to traffic in cocaine must be and is reversed.
DOWNEY, STONE and GARRETT, JJ., concur.